Citation Nr: 0902288	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-23 010	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
hypertension and impotence, to include as due to herbicide 
exposure.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran in this case served on active duty from June 1955 
to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned in December 
2006.  

The issue on appeal was before the Board in April 2007 when 
it was denied.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a November 2007 Order, the Court vacated the 
Board's April 2007 decision and dismissed the veteran's 
appeal for lack of jurisdiction due to his death in October 
2007.


FINDINGS OF FACT

1.  The veteran died in October 2007.

2.  In a November 2007 order, the Court vacated the Board's 
April 2007 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of his appeal to the 
Court, in October 2007.  The veteran's representative 
notified the Court of the veteran's death in November 2007.  
In its November 2007 order, after receiving notice that the 
veteran had died, the Court vacated the April 2007 Board 
decision, dismissed the appeal, and returned the case to the 
Board.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


